Citation Nr: 0123192	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  93-09 602	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for polyneuropathy of 
the lower extremities.

5.  Entitlement to service connection for left vocal cord 
paralysis.

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to service connection for residuals of 
asbestos exposure, to include a tumor of the left upper lung, 
status post subtotal lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  The veteran, who had active service from October 
1953 to October 1955, appealed that decision to the BVA.  In 
a BVA decision dated in April 1994, the Board remanded this 
case to the RO for additional development, and the case was 
subsequently returned to the Board for final appellate 
consideration.  

In a decision dated in September 1998, the Board affirmed the 
RO's denial of the benefits sought on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a decision dated in 
April 2000, the Court affirmed the Board's decision.  The 
veteran then filed an appeal with the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), but before 
the Federal Circuit issued a decision the veteran died.  The 
Federal Circuit remanded the case to the Court in January 
2001, and in April 2001, the Court vacated the Board's 
September 1998 decision and dismissed the case for lack of 
jurisdiction.

The veteran's appointment of the Veterans of Foreign Wars of 
the United States in January 1991 extended to matters before 
the Department of Veterans Affairs, including the appeal 
decided by the Board in September 1998.  The veteran was 
represented by Kenneth M. Carpenter, Esq., in his appeal to 
the Federal Circuit.  



FINDING OF FACT

In addition to the Court's April 2001 Order referencing the 
veteran's death, the Board has obtained information from the 
Social Security Death Index that the veteran died on 
September [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of jurisdiction 
and must be dismissed.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).







ORDER

The appeal is dismissed.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 



